UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report Newgate Global Resources Fund Class A Shares Class I Shares May 31, 2011 Investment Adviser Newgate Capital Management LLC One Sound Shore Drive Greenwich, Connecticut 06830 Phone: 888-9-NEWGATE (888-963-9428) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 13 STATEMENT OF OPERATIONS 14 STATEMENTS OF CHANGES IN NET ASSETS 15 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 18 NOTICE OF PRIVACY POLICY & PRACTICES 25 ADDITIONAL INFORMATION 26 Dear Fellow Shareholders, We are pleased to review the six month performance for the Newgate Global Resources Fund (the “Fund”). During the six-month period ended May 31, 2011, the Fund’s Class A shares without sales charge returned 14.66%, Class A shares with 5.25% sales charge returned 8.63% and the Class I shares returned 14.85%, compared to 13.56% for the Dow Jones-UBS Commodity Index. While almost all industry groups gained during the period, coal companies were a major contributor to performance. In addition to thermal coal, used for electricity generation, the Fund benefited from exposure to metallurgical coal, used for steel production. Diversified mining companies with significant production of iron ore (the other primary input for steel) and steel companies themselves boosted the Fund’s returns. Integrated oil companies had a positive impact on the Fund. Exposure to these companies was reduced by the end of the period as we took profits in the sector. Only dry bulk shipping and gold mining companies detracted from performance. Global financial markets are currently in a period of transition. The world is moving from a deflationary environment to an inflationary one, from declining interest rates to rising rates with central banks responding at various speeds. While inflation has typically been positive for commodity related investments, inflationary expectations have been factored into current prices to some extent. Natural resource related investments remain highly sensitive to economic growth from emerging markets, especially Asia. We believe that commodity demand from emerging markets should continue to be robust. Most importantly, the current economic slowdown in China is a deliberate policy by the government to create a more sustainable expansion. Such a “soft-landing” should be supportive of the commodity markets, which are forecasting the possibility of a more abrupt slowdown. The increasing wealth in these markets and continuing need for infrastructure development should improve the businesses of natural resource companies, regardless of monetary policies, exchange rates or other factors that are now driving financial markets. While natural resource stocks have had gains, there are still areas of opportunity. We believe that increasing agricultural production will be a persistent theme in the global markets for the foreseeable future, regardless of inflation rates and short term price fluctuations. To capture this theme we have increased allocations not only to our long held positions in specialty agrichemical stocks, but also to diversified chemical companies, many of which have embedded agricultural business. These companies also benefit from another important consideration for the natural resource markets: the fact that natural gas is the one commodity that has not participated in the current rally. Gas is the single largest input cost for most chemical companies and its low price has been a windfall for these companies. Nearly 24% of the Fund was invested in chemical and agrichemical companies on May 31. A number of events have impacted the natural resource markets recently. The political unrest in North Africa (especially Libya) and parts of the Middle East has increased the price of oil. Severe weather in Australia has impacted mine production of materials such as coal and iron ore, and also wheat production. Poor weather in Pakistan, China and the United States has also adversely affected wheat, corn and soybeans. These disasters have exposed how fragile the supply chain for even the most basic resources has become. Commodity futures indices react in response to this fragility. The Newgate Global Resources Fund seeks to find value at all points in the production chain. This creates an investment in long term economic growth and development, not merely cyclical fluctuations in commodity prices. Please see the following page for important information. 3 Must be preceded or accompanied by a prospectus. Any opinions expressed are subject to change without notice and any statements of fact have been obtained from, or are based on, sources considered reliable, but no representation is made by Newgate Capital Management, LLC as to their completeness or accuracy. There is no assurance that estimates or forecasts will be realized and any company or security mentioned is for informational purposes only and is not necessarily held in a client portfolio. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund’s investments are concentrated in the natural resources industry, and the value of its investments will be affected by factors related to that industry and may fluctuate more widely than that of a fund that invests in a broad range of industries. The Fund may invest in derivative instruments, including options, futures contracts and options on futures contracts, synthetic instruments and currency swaps. The Fund may invest in companies of any size. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in other investment companies, and the cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests, By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of the funds. The Fund also invests in exchange traded funds. They are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact the Fund’s ability to sell shares that it owns. Please refer to the schedule of investments for individual fund holdings information.Fund holdings and sector weightings are subject to change and should not be considered a recommendation to buy or sell any security. The Dow Jones-UBS Commodity Index is a broad-based securities index that is unmanaged and not subject to fees and expenses. One cannot invest directly in an index. Newgate Capital Management, LLC is the investment advisor to the Newgate Global Resources Fund, which is distributed by Quasar Distributors, LLC. 4 NEWGATE GLOBAL RESOURCES FUND Expense Example (Unaudited) As a shareholder of the Newgate Global Resources Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution (12b-1) and shareholder servicing fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/10 - 5/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.25% when you invest. A 0.50% level sales charge is imposed on Class A shares purchased at the $250,000 breakpoint that are redeemed within 12 months of purchase. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 NEWGATE GLOBAL RESOURCES FUND Expense Example (Continued) (Unaudited) Class A Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/10 5/31/11 12/1/10 – 5/31/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Class I Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/10 5/31/11 12/1/10 – 5/31/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Unaudited) The investment objectives of the Fund are long-term growth of capital plus protection against inflation and declining U.S. dollar by investing in high quality companies involved in the production, extraction, processing, distribution and transportation of natural resources of any kind.The Fund will invest primarily in securities of at least three different countries, including the United States.The Fund’s geographic allocation of portfolio holdings as of May 31, 2011 is shown below. Region of Origin % of Investments Continued 7 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2011(1) Since Inception One Year (12/31/08) Class A (with sales charge) 36.23% 31.11% Class A (without sales charge) 43.76% 34.08% Class I 44.23% 34.53% Dow Jones-UBS Commodity Index 33.02% 15.81% Returns with sales charge for Class A have been adjusted to reflect the current maximum initial sales charge of 5.25%.Returns without sales charge do not reflect the current maximum initial sales charge.Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 888-9-NEWGATE (888-963-9428). Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following charts illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. The Dow Jones-UBS Commodity Index is a broad-based securities index that is unmanaged and not subject to fees and expenses. One cannot invest directly in an index. Continued 8 NEWGATE GLOBAL RESOURCES FUND Investment Highlights (Continued) (Unaudited) Growth of $10,000 Investment Growth of $100,000 Investment *Inception Date 9 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS 98.47% Chemical Manufacturing 21.09% Agrium, Inc. (b) $ Albemarle Corp. Ashland, Inc. Celanese Corp Del CF Industries Holdings, Inc. Dow Chemical Co. EI du Pont de Nemours & Co. LyondellBasell Industries NV (b) Mosaic Co. Westlake Chemical Corp. Crop Production 2.25% Cosan Ltd. (b) Machinery Manufacturing 8.96% Cameron International Corp. Caterpillar, Inc. FMC Technologies, Inc. (a) Joy Global, Inc. National Oilwell Varco, Inc. Management of Companies and Enterprises 2.00% Foster Wheeler AG (a)(b) Merchant Wholesalers, Nondurable Goods 2.93% Andersons, Inc. Mining (except Oil and Gas) 31.23% Cliffs Natural Resources, Inc. Consol Energy, Inc. Freeport-McMoRan Copper & Gold, Inc. Gerdau SA - ADR Great Basin Gold Ltd. (a)(b) Mechel - ADR Pacific Rubiales Energy Corp. (b) Patriot Coal Corp. Potash Corp. of Saskatchewan, Inc. - ADR Quadra FNX Mining Ltd. (a)(b) Silver Wheaton Corp. (b) Teck Resources Ltd. (b) Vale SA - ADR Xstrata PLC - ADR Yanzhou Coal Mining Co., Ltd. - ADR The accompanying notes are an integral part of these financial statements. 10 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value COMMON STOCKS 98.47% (Continued) Oil and Gas Extraction 16.48% Apache Corp. $ Hess Corp. Lukoil OAO - ADR Occidental Petroleum Corp. Petroleo Brasileiro SA - ADR Southwestern Energy Co. (a) Total SA - ADR Ultra Petroleum Corp. (a)(b) Walter Energy, Inc. Professional, Scientific, and Technical Services 2.34% McDermott International, Inc. (a)(b) Support Activities for Mining 7.35% Noble Corp. (a)(b) Schlumberger Ltd. (b) Water Transportation 3.84% DryShips, Inc. (a)(b) General Maritime Corp. (b) Navios Maritime Holdings, Inc. (b) TOTAL COMMON STOCKS (Cost $6,202,570) The accompanying notes are an integral part of these financial statements. 11 NEWGATE GLOBAL RESOURCES FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 0.91% AIM STIT-Treasury Portfolio $ $ Fidelity Institutional Government Portfolio Fidelity Institutional Money Market Portfolio First American Government Obligations Fund First American Treasury Obligations Fund TOTAL SHORT-TERM INVESTMENTS (Cost $64,226) TOTAL INVESTMENTS (Cost $6,266,796) 99.38% Other Assets in Excess of Liabilities 0.62% TOTAL NET ASSETS 100.00% $ (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. NV Naamloze Vennootschap is the Dutch term for a public limited liability company. OAO Denotes a Russian unlimited joint-stock company. PLC Public Limited Company. SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company The accompanying notes are an integral part of these financial statements. 12 NEWGATE GLOBAL RESOURCES FUND Statement of Assets and Liabilities May 31, 2011 (Unaudited) Assets Investments, at value (cost $6,266,796) $ Cash Receivable from investments sold Receivable from Fund shares sold Dividends and interest receivable Receivable from Adviser Other assets Total Assets Liabilities Payable for investments purchased Payable to affiliates Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation (depreciation) on investments Net assets $ CLASS A SHARES Net assets Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share $ Maximum offering price per share ($37.56/0.9475) $ CLASS I SHARES Net assets Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share $ The accompanying notes are an integral part of these financial statements. 13 NEWGATE GLOBAL RESOURCES FUND Statement of Operations For the Six Months Ended May 31, 2011 (Unaudited) Investment Income: Dividends* $ Interest 32 Total Investment Income Expenses: Fund administration fees Fund accounting fees Investment advisory fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Chief Compliance Officer fees and expenses Distribution fees - Class A Legal fees Reports to shareholders Shareholder servicing fees - Class A Trustees’ fees and related expenses Other expenses Total expenses before waiver Less waivers and reimbursements by Adviser (Note 4) ) Net expenses Net Investment Loss ) Realized and Unrealized Gain on Investments Net realized gain on investments Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Decrease in Net Assets from Operations $ *Net of $4,592 in foreign withholding tax and fees. The accompanying notes are an integral part of these financial statements. 14 NEWGATE GLOBAL RESOURCES FUND Statements of Changes in Net Assets For the Six For the Months Ended Year Ended May 31, 2011 November 30, (Unaudited) Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Net investment income - Class A ) ) Net investment income - Class I ) ) Net realized gains - Class A ) ) Net realized gains - Class I ) ) Total dividends and distributions ) ) Fund share transactions: Proceeds from shares sold - Class A Proceeds from shares sold - Class I Net asset value of shares issued in reinvestment of distributions to shareholders - Class A Net asset value of shares issued in reinvestment of distributions to shareholders - Class I Payments for shares redeemed - Class A ) ) Payments for shares redeemed - Class I ) ) Net increase in net assets from capital share transactions Net Assets: Beginning of period End of period* $ $ *Including accumulated net investment income (loss) of $ ) $ ) The accompanying notes are an integral part of these financial statements. 15 NEWGATE GLOBAL RESOURCES FUND – CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended May 31, 2011 November 30, November 30, (Unaudited) Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain Total from investment operations Less distributions paid: Dividends from net investment income ) ) — Distributions from net realized gains ) ) — Total distributions paid ) ) — Net asset value, end of period $ $ $ Total return(3)(4) % % % Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursements expenses(5) % % % After waivers and reimbursements of expenses(5) % % % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements expenses(5) )% )% )% After waivers and reimbursements of expenses(5) )% )% % Portfolio turnover rate(3) % % % The Fund commenced operations on December 31, 2008. Per share net investment income was calculated using average shares outstanding method. Not annualized for periods less than one year. Excludes the effect of 5.25% front end sales load. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 16 NEWGATE GLOBAL RESOURCES FUND – CLASS I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended May 31, 2011 November 30, November 30, (Unaudited) Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain Total from investment operations Less distributions paid: Dividends from net investment income ) ) — Distributions from net realized gains ) ) — Total distributions paid ) ) — Net asset value, end of period $ $ $ Total return(3) % % % Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursements expenses(4) % % % After waivers and reimbursements of expenses(4) % % % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements expenses(4) )% )% )% After waivers and reimbursements of expenses(4) % )% % Portfolio turnover rate(3) % % % The Fund commenced operations on December 31, 2008. Per share net investment income was calculated using average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 17 NEWGATE GLOBAL RESOURCES FUND Notes to Financial Statements May 31, 2011 (Unaudited) (1) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Newgate Global Resources Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The Fund’s investment objectives are long-term growth of capital plus protection against inflation and declining U.S. dollar by investing in high-quality companies involved in the production, extraction, processing, distribution and transportation of natural resources of any kind. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on December 31, 2008. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Newgate Capital Management LLC (the “Adviser”). (2) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. 18 NEWGATE GLOBAL RESOURCES FUND Notes to Financial Statements (Continued) May 31, 2011 (Unaudited) When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund’s securities are accurately priced. The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stock $ $
